COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
  ALBERTO CARMONA GOMEZ,                                           No. 08-16-00272-CR
                                                  §
                         Appellant,                                    Appeal from
                                                  §
  v.                                                               109th District Court
                                                  §
  THE STATE OF TEXAS,                                            of Crane County, Texas
                                                  §
                         Appellee.                                     (TC # 1751)
                                                  §

                                  MEMORANDUM OPINION

       Alberto Carmona Gomez attempts to appeal his conviction of assault on a public servant.

Appellant waived his right to a jury and entered a negotiated guilty plea. The trial court followed

the plea bargain and assessed Appellant’s punishment in accordance with the plea agreement at a

fine of $1,500 and imprisonment for a term of three years, probated for three years. We dismiss

the appeal because the trial court’s certification reflects that Appellant has no right to appeal and

he waived his right to appeal.

       An appeal must be dismissed unless a trial court’s certification showing that the defendant

has the right of appeal has been made part of the record. TEX.R.APP.P. 25.2(d). The trial court

that Appellant does not have a right to appeal for two reasons. First, the certification states that

this “is a plea bargain case, and the defendant has NO right of appeal.” Second, the court certified

that “the defendant has waived the right of appeal.” We notified Appellant’s counsel regarding
the trial court’s certification and asked him to file a response. Counsel has not filed any response.

We have reviewed the record and find that it reflects this is a plea bargain case and the trial court

followed the plea bargain. Consequently, Appellant’s right to appeal is limited to rulings on pre-

trial motions or if he obtains permission to appeal. See TEX.R.APP.P. 25.2(a)(2). The record does

not include any pre-trial motions or rulings on such motions, and the record does now show that

the trial court granted Appellant permission to appeal. The record also supports the trial court’s

certification that Appellant waived his right to appeal. As a result, we are required to dismiss the

appeal. See TEX.R.APP.P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006).

The appeal is dismissed.


March 14, 2017
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                -2-